Citation Nr: 1209166	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  07-02 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent before April 19, 2007, and a rating higher than 40 percent from April 19, 2007, for spondylolisthesis, L5-S1, and degenerative joint disease of the lumbar spine. 

2.  Entitlement to an initial compensable rating for costochondritis. 

3.  Entitlement to an initial compensable rating for external hemorrhoids with rectal fissure. 

4.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability. 


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 2003 to February 2005, with additional prior periods of active service in the Army National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2006 of a Department of Veterans Affairs Regional Office (RO), which granted service connection for spondylolisthesis, L5-S1, and degenerative joint disease of the lumbar spine, for costochondritis, and for external hemorrhoids with rectal fissure, assigning a 10 percent rating for the lumbosacral spine disability and noncompensable ratings for the latter two disabilities, effective in February 2005.  The Veteran appealed the rating assignments. 

While on appeal, in a May 2007 rating decision, the RO granted a 40 percent rating for spondylolisthesis, L5-S1, and degenerative joint disease of the lumbar spine, effective from April 19, 2007.  The Veteran continued her appeal for a higher initial rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In September 2010, the Veteran failed to appear for a hearing before a Veterans Law Judge. She has not indicated a reason for her failure to appear. 

In November 2010, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 





The issue of entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


FINDINGS OF FACT

1.  Before April 19, 2007, the spondylolisthesis, L5-S1, and degenerative joint disease of the lumbar spine were manifested by chronic low back pain, subjective complaints of back pain radiating to the lower extremities, limitation of motion (forward flexion to 85 degrees, extension to 30 degrees, left lateral bending to 30 degrees, right lateral bending to 30 degrees, right rotation to 80 degrees, and left rotation to 80 degrees), and spondylolisthesis of L5 on S1 with severe degenerative disease at this level and also degenerative joint disease of the facet joints, with narrowing of the L4-5 interspace, confirmed by X-ray; there is no objective evidence to demonstrate the presence of an abnormal gait, abnormal spinal contour, incapacitating episodes, or a neurological abnormality such as radiculopathy or nerve root irritation related to the lumbosacral spine.  

2.  From April 19, 2007, the spondylolisthesis, L5-S1, and degenerative joint disease of the lumbar spine are manifested by chronic low back pain, subjective complaints of back pain radiating to the lower extremities, limitation of motion (30 degrees, extension to 5 degrees, left and right lateral flexion to 10 degrees each, and left and right rotation to 15 degrees each), and severe spondylolisthesis of L5 on the sacrum without significant change between flexion and extension confirmed by MRI; there is no objective evidence to demonstrate that there were incapacitating episodes or that a neurological abnormality such as radiculopathy or nerve root irritation related to the lumbosacral spine was found to be present.   





3.  From the effective date of service connection, costochondritis is manifested by occasional sharp, left-sided chest pains and localized soreness to pressure, particularly of the 4th and 5th ribs on the left, without evidence of any limitation of motion and without significant functional impairment.

4.  From the effective date of service connection, external hemorrhoids with rectal fissure are manifested by no more than small hemorrhoids without anemia and seldom documented anal fissures.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent before April 19, 2007, and a rating higher than 40 percent from April 19, 2007, for spondylolisthesis, L5-S1, and degenerative joint disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5239, 5242, 5243 (2011). 

2.  The criteria for an initial compensable rating for costochondritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, 4.73, Diagnostic Codes 5003, 5002, 5013-5024, 5321 (2011). 

3.  The criteria for an initial compensable rating for external hemorrhoids with rectal fissure have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the Veteran with content-complying VCAA notice on the underlying claims of service connection by letter dated in March 2005.  Where, as here, service connection has been granted and initial disability ratings have been assigned, the typical service connection claims have been more than substantiated, they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  


Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings.  Dingess, 19 Vet. App. 473. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was provided an opportunity to appear for a hearing in September 2010, but she did not appear for the hearing.  The RO obtained the service treatment records and VA records.  She has not identified any additional records for the RO to obtain on her behalf. 

The Veteran was afforded VA examinations in May 2005, April 2007, January 2011, and April 2011, in regard to the underlying claims for service connection and in order to substantiate the claims for a higher rating.  38 U.S.C.A. § 5103A(d).  The VA examinations are adequate to rate the disabilities. 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Rating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  



The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Facts and Analysis

Spondylolisthesis, L5-S1, and Degenerative Joint Disease of the Lumbar Spine

The criteria for rating a disability of the lumbosacral spine disability are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine. 

Under the criteria for rating spondylolisthesis or segmental instability (Diagnostic Code 5239) and degenerative arthritis of the spine (Diagnostic Code 5242), a 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  


A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242. 

The criteria under the General Rating Formula for Diseases and Injuries of the Spine have accompanying notes.  The pertinent notes are summarized as follows. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. 

Additionally, under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  

In rating peripheral nerves in the lower extremities, the rating schedule provides a 10 percent rating for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis, all depending on the particular nerve or nerve group of the lower extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730. 



In this case, the record consists in relevant part of VA examinations and private medical reports.  X-rays of the lumbosacral spine in March 2005 showed spondylolisthesis of L5 on S1 with severe degenerative disease and degenerative joint disease of the facet joints with narrowing of the L4-5 interspace.  An MRI of the lumbosacral spine in June 2005 showed bilateral spondylolysis of L5 with spondylolisthesis of L5 over S1, small central disc protrusion at L4-5, and chronic degenerative disc and end-plate changes at L5-S1 with left neural foraminal attenuation.  X-rays of the lumbar spine in May 2011 showed severe spondylolisthesis of L5 on the sacrum without significant change between flexion and extension.  

For the period before April 19, 2007, the objective evidence from a May 2005 VA examination shows that the Veteran had forward flexion to 85 degrees, extension to 30 degrees, left lateral bending to 30 degrees, right lateral bending to 30 degrees, right rotation to 80 degrees, and left rotation to 80 degrees.  There was increased lumbar muscle tone on the left, but no scoliosis.  There was objective evidence of spasm and painful motion, but there was no weakness and her gait was normal.  

A VA record in May 2006 noted diffuse lower back tenderness and painful limitation of motion of motion, but the extent of the limitation was not expressed in degrees of loss of motion.  Other records document ongoing low back pain.  On VA examination in April 2007, there was normal curvature of the spine without deformity.  The Board finds that this evidence demonstrates that the rating for the lumbosacral spine rating was properly rated at 10 percent under Diagnostic Codes 5239 and 5242 as the forward flexion is greater than 60 degrees, and the combined range of motion was greater than 120 degrees without an abnormal gait or abnormal spinal contour. 

As noted, Diagnostic Codes 5239 and 5242 are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  



This implies that the factors for consideration under DeLuca v. Brown, 8 Vet. App. 202 (1995) are now encompassed in the rating assigned under the general rating formula.  Even if the DeLuca factors were not contemplated in the rating, there is no evidence to demonstrate with specific clinical findings expressed in degrees of limited motion that pain on use or during flare-ups results in additional functional limitation to the extent that forward flexion of the thoracolumbar spine was limited to 60 degrees or less, or that the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or that muscle spasm or guarding was severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful motion was taken into account on range of motion studies, and the VA examiner expressed that while there was pain on range of motion, there were no additional limitations following repetitive testing. 

For the period beginning April 19, 2007, the objective evidence from an April 2007 VA examination shows that the Veteran had forward flexion to 30 degrees, extension to 5 degrees, left and right lateral flexion to 10 degrees each, and left and right rotation to 15 degrees each.  At the time of an April 2011 VA examination, the Veteran had forward flexion to 80 degrees, extension to 15 degrees, left and right lateral bending to 10 degrees, and left and right rotation to 15 degrees.  VA records document ongoing low back pain but do not provide descriptions of the extent of any limitation of motion of the lumbar spine.  In short, the Board finds that the evidence demonstrates that the rating for the lumbosacral spine rating is properly rated at 40 percent under Diagnostic Codes 5239 and 5242 for the period considered in this appeal, as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

Further, even if DeLuca factors, as previously noted, are not contemplated in the rating, there is no evidence to demonstrate with specific clinical findings expressed in degrees of limited motion that pain on use or during flare-ups results in additional functional limitation to the extent that there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; 


DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful motion was taken into account on range of motion studies, and the VA examiner expressed that while there was pain on range of motion, there were no additional limitations following repetitive testing. 

As noted above, the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  VA records in April 2005 indicate a complaint of back pain with radicular symptoms (pain down both legs with paresthesias upon rotation of the lower back).  She denied leg weakness.  A neurological evaluation disclosed no focal motor or sensory deficit and there was 5/5 strength throughout.  There were also normal reflexes.  These same findings were noted the previous month as well.  

At the time of a VA examination in May 2005, the Veteran complained that pain in the back radiated into her left leg.  On examination, tendon reflexes were 2/4 at the knee and 1/4 at the ankle, bilaterally.  Sensation to pinprick and vibratory stimulation of the legs was normal.  The examiner acknowledged the Veteran's complaints of radiating pain in the left leg as well as in the right leg, and provided a diagnosis indicating the presence of moderate back pain with left leg radiation, but ultimately concluded that neurological findings on the examination were essentially normal.  VA records in May 2005 likewise document a complaint of pain in the left leg.  On evaluation, there were no swollen or erythematic joints and no muscle wasting.  In April 2006, the Veteran denied pain radiating from the back, but in May 2006, she had complaints of pain and weakness in her legs as a result of her back problem.  An examination of the extremities revealed no cyanosis or edema.  

At the time of a VA examination in April 2007, the Veteran complained of bilateral leg pains associated with difficulty moving her legs, as well as back pain radiating to the buttocks, legs, and feet.  On examination, there was normal pinprick sensation and normal strength in the lower extremities.  There was a negative foot drop bilaterally, and normal motor skills.  


There was no muscle atrophy or spasm.  VA records show that in November 2007 the Veteran was diagnosed with low back pain and refused a neurosurgery consult.  In October 2008, it was again noted that the Veteran refused a neurosurgical consult.  

The foregoing evidence shows throughout the period considered in this appeal that complaints of pain radiating down the legs were inconsistent with objective findings on examination.  In a November 2008 statement, the Veteran asserted that a rating higher than 40 percent was warranted due to her neurologic symptoms.  The Board in November 2010 remanded the case in part to determine whether there were in fact any objective neurologic abnormalities related to the lumbosacral spine and whether any nerve impairment in one or both lower extremities would be mild, moderate, moderately severe, or severe.  The VA examiner in April 2011 noted the Veteran's use of a motorized scooter and her complaints of back pain radiating primarily into the right leg and sometimes into the left leg.  Also, bowel and bladder control was intact.  On neurological examination, straight leg raising was negative to 90 degrees bilaterally, deep tendon reflexes were 2+ in the patellae and Achilles.  Motor strength was 5/5 in both lower extremities.  Sensation was intact to sharp and dull in the legs, feet, and toes.  The examiner concluded that the Veteran did not have any signs of radiculopathy or nerve root irritation, despite having some degenerative disc disease at the level of L5-S1 associated with the spondylolisthesis.  

Given the past and most current clinical findings, the Board finds that the objective evidence does not support a separate compensable rating for neurological abnormality related to the service-connected lumbosacral spine disability under any pertinent neurologic criteria.  

While the Board acknowledges the Veteran's competence to report back pain radiating to the lower extremities, she is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  



Such competent evidence concerning the nature and extent of the Veteran's lumbosacral spine disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports and the clinical records address the applicable criteria under which the Veteran's disability is rated.  As such, the Board finds these records to be more probative than the Veteran's subjective reports of increased symptomatology to warrant a separate rating for associated neurological abnormalities.  The Board observes further that the Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a, with respect to determining the severity of her service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).  Determining the severity of the Veteran's disability must be accomplished by a medical professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed above, none of the competent medical evidence of record supports a separate compensable rating for neurological abnormalities associated with the lumbosacral spine disability. 

In short, the application of the General Rating Formula for Diseases and Injuries of the Spine would not result in a rating higher than 10 percent prior to April 19, 2007, or a rating higher than 40 percent from April 19, 2007. 

Assuming that the Veteran's service-connected lumbosacral spine disability incorporates impairment from disc disease, the Board notes that intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The former rating formula has been discussed in the preceding paragraphs.  


The latter formula involves evaluating intervertebral disc syndrome based on the total duration of incapacitating episodes over the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The criteria for a 10 percent rating are intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  The criteria for a 20 percent rating are intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  The criteria for a 40 percent rating are intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

In this case, there is no medical evidence that contains objective findings of incapacitating episodes.  The VA examiner in May 2005 noted that the Veteran had been using a cane for a few months, and that her back was aggravated by walking, standing, lifting over five pounds, and going up and down stairs.  There was no reference to physician-directed bed rest on account of the low back.  The VA examiner in April 2007 noted the Veteran's reports of constant back pain and the use of a wheelchair, walker, and cane, as well as approximately 20 incapacitating episodes in the past year.  Despite the Veteran's report of incapacitation, and while there are outpatient records showing that she received treatment for chronic low back pain, the records do not indicate any prescribed bed rest by her physician for her low back.  In fact, a VA physician in April 2006 noted that the Veteran did not keep her appointment with a pain clinic, related that she lived too far to come for physical therapy, and did not want any other pain medications but requested a wheelchair.  And the physician explained to her that she needed to increase her exercise and walking because inactivity would further weaken her muscles.  



The VA examiner in April 2011 specifically stated that the Veteran did not have to be on bed rest and that she did not have incapacitating flare ups of back pain.  In light of the above, a higher rating under Diagnostic Code 5243, as it pertains to incapacitating episodes, is not warranted. 

In sum, the Board has considered whether staged ratings may be assigned for separate periods of time based on the facts found, but the evidence shows that the Veteran's lumbosacral spine disability is appropriately rated as no more than 10 percent disabling for the period before April 19, 2007, and is appropriately rated as no more than 40 percent disabling for the period from April 19, 2007.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

As the preponderance of the evidence is against the claim for initial higher ratings, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Costochondritis

The Veteran's costochondritis has been rated as noncompensable by analogy under 38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5021 (for myositis) and 5321 (for impairment of Muscle Group XXI, for muscles of respiration), ever since service connection was established effective in February 2005.  See 38 C.F.R. § 4.20 (where the particular disability for which the veteran has been service connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous). 
 
The diseases listed under Codes 5013-5024, that is, osteoporosis, osteomalacia, benign new growths of bones, osteitis deformans, gout, intermittent hydrarthrosis, bursitis, synovitis, myositis, periostitis, myositis ossificans, and tenosynovitis, are rated on limitation of motion of the affected parts, as degenerative arthritis, under Code 5003, except for gout which is rated under Code 5002.  38 C.F.R. § 4.71a, Diagnostic Codes 5021-5024.  


Under Diagnostic Code 5002, which pertains to rheumatoid arthritis, a 20 percent evaluation is warranted where there are one or two exacerbations a year in a well-established diagnosis.  A 40 percent evaluation is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 60 percent evaluation applies where the evidence demonstrates symptomatology less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year, or a lesser number over prolonged periods.  A 100 percent evaluation is warranted for constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002. 

Diagnostic Code 5002 further provides that chronic residuals, such as limitation of motion or ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  A note to Diagnostic Code 5002 states that ratings for an active process will not be combined with ratings for chronic residuals.  Instead, the higher of the two evaluations should be assigned. 

Under Diagnostic Code 5003, which pertains to degenerative arthritis, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  However, if the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating will be applied if limitation of motion is established by X-ray findings and objective evidence of limitation of motion, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 







Under Code 5321, impairment of Muscle Group XXI relevant to the thoracic muscle group, or muscles of respiration, slight injury warrants a noncompensable rating, moderate injury warrants a 10 percent rating, and severe or moderately severe injury warrants a maximum 20 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5321.  

The Veteran claims that she meets the criteria for a compensable rating.  She has asserted that she has chest pain and limited breathing.  

At the time of a VA examination in May 2005, the Veteran complained of trouble with chest pain over the last year and a half, for which she had received no treatment.  She stated that she had it about two times a week and described it as pain on the left side of the chest that increased with a deep breath.  It was noted that an echocardiogram in September 2004 showed a normal ejection fraction, normal left ventricular function, and no chamber enlargement, but there was thickening of the mitral valve with minimal prolapse and evidence of mitral tricuspid and pulmonary regurgitation.  On examination, the lung fields were clear and X-rays of the lungs were normal.  Pulmonary function testing showed a mild restrictive and moderate obstructive ventilator defect.  There was exquisite tenderness of the left fifth costochondral joint.  The diagnosis was costochondritis with resultant left-sided pleuritic chest pain.  She was also diagnosed with organic heart disease, manifested by shortness of breath and the findings noted on the echocardiogram.  (Service connection has been established separately for organic heart disease.)  

In an addendum opinion in April 2006, the VA examiner addressed the cause of the abnormal pulmonary function test.  He stated that the Veteran could have a restricted ventilator defect based on her documented costochondritis, but the reason for the seeming obstructive ventilatory defect was not apparent.  The examiner noted that repeat pulmonary function testing in April 2006 produced no useful data and concluded that a definitive opinion could not be rendered.  




VA outpatient records indicate that in April 2005, the Veteran complained of chest pain off and on for at least a year with episodes about twice a month that lasted less than an hour.  It was left-sided and "pinching" in character.  She reported shortness of breath with pain.  Cardiovascular and respiratory evaluations were negative, and the diagnosis was chest pain.  In May 2005 and July 2005, the Veteran denied recent or current chest pain, shortness of breath, and dyspnea on exertion.  In May 2006, she was concerned about episodes of left-sided chest pain that she had been having for years.  She reported that she had been to the emergency room with the pain and was informed that cardiac involvement was ruled out and that she was having anxiety or panic attacks.  She stated that she did not develop soreness in her chest wall muscles with these episodes, which appeared to occur with stress.  The diagnoses included anxiety disorder with panic attacks.  At an August 2007 well woman evaluation, a review of systems noted chest pain with bouts of anxiety, non-radiating with no associated nausea or diaphoresis and no palpitations.  The diagnoses included anxiety disorder.  In May 2008, she complained of left wall chest pain for a week, reporting constant pain and also panic attacks with shortness of breath.  

At the time of an April 2007 VA examination, it was noted that the Veteran had occasional chest pain in the mid-chest over her sternum.  It was not daily or constant.  There was no pattern to her pain, and she used no medications, heat, or ice.  Lying down seemed to help the best.  On examination, there was slight tenderness in the 2nd, 3rd, 4th, and 5th costochondral joints on the left side.  The lungs were clear to percussion and auscultation.  Active range of motion did not produce any weakness, fatigue, or incoordination.  There was no additional loss of range of motion with repetitive movement.  The diagnosis was costochondritis of the left 2nd, 3rd, 4th, and 5th costochondral joints.  







At the time of a VA heart examination in October 2008, the Veteran described having chest pain at any time, which was not exertional in nature and would last one to two hours at a time.  She reported pain around the sides of her sternum, which felt like someone was grabbing her.  She had shortness of breath at times and had to stop and breathe deeply.  The diagnosis was mitral valve prolapse.  

At the time of a VA examination in January 2011, the Veteran complained of intermittent sharp, fleeting type chest pains for many years, which occurred in a localized area at approximately the costosternal junction of the 4th and 5th ribs with some intermittent sharp pains that lasted for a couple of minutes and were aggravated by deep breathing.  After this resolved, the area would be sore.  The area was also reported to be frequently sore to pressure.  It was not affected by physical activity, positions, or eating.  There were no triggers to it.  The pain did not radiate into the chest, jaw, or arms, and the Veteran had no associated shortness of breath or cough.  

On examination, the chest was of normal symmetry, with good expansion bilaterally.  There was no deformity noted.  There was tenderness over the costochondral junctions of the 4th and 5th ribs on the left.  There was no swelling or erythema in the area.  Auscultation revealed clear lungs and normal breath sounds.  Heart rhythm was regular.  There was no friction rub and no significant murmurs or click heard.  The diagnosis was costochondritis with no significant functional impairment.  In an addendum report dated in March 2011, the examiner summarized that the Veteran had current fleeting chest pain that had been experienced intermittently for many years.  It was characterized by a small area at the junction of the 4th and 5th ribs in the sternum with occasional sharp pains and localized soreness to pressure.  The examiner remarked that the Veteran did not have shortness of breath, cough, or any significant respiratory symptoms.  






After consideration of the foregoing evidence, including the statements of the Veteran, it is the Board's judgment that from the effective date of service connection the Veteran's costochondritis is appropriately evaluated as noncompensable under applicable criteria relating to muscle and musculoskeletal impairments.  

Although Diagnostic Code 5321 addresses the impairment of the muscles of respiration, and costochondritis by definition (as described in a copy of an internet article furnished by the Veteran) does not involve muscles because it pertains to inflammation of the cartilage where ribs attach to the breastbone or sternum, due to a similar anatomical location and symptomatology Code 5321 is considered in evaluating the costochondritis.  In May 2005, there was tenderness of the left fifth costochondral joint and the diagnosed costochondritis was noted to result in left-sided pleuritic chest pain.  Pulmonary symptoms of shortness of breath were attributed to another service-connected disability (heart disease).  Outpatient records show that the Veteran experienced intermittent left-sided chest pain, which at times were apparently attributed to anxiety or panic attacks.  A more definitive evaluation of costochondritis was undertaken in the VA examinations in April 2007 and January 2011.  On the examinations, the Veteran was noted to have had occasional or intermittent, localized chest pains for many years, which resulted in soreness particularly to pressure.  The Veteran did not have any significant respiratory symptoms, and there was no loss of range of motion with repetitive movement.  The April 2007 examiner observed slight tenderness of the left 2nd, 3rd, 4th, and 5th costochondral joints, and the January 2011 examiner's conclusion was that the costochondritis did not manifest in any significant functional impairment.  

Given the foregoing to include the history of intermittent left-sided chest pain, lack of respiratory symptoms related to the disability, and the VA examiner's assessment that the disability did not result in much if any functional impairment, it is not demonstrated that the Veteran's costochondritis is analogous to a moderate injury or impairment for a 10 percent rating under Code 5321.  



Rather, such intermittent pain and localized tenderness at the costochondral junctions, particularly of the 4th and 5th ribs on the left, are shown to approximate slight injury or impairment.  

Alternatively, costochondritis may be rated as a musculoskeletal disability under 38 C.F.R. § 4.71a.  Nevertheless, a compensable rating is not warranted upon application of Diagnostic Codes 5002, 5003, and 5013-5024.  Musculoskeletal disabilities are rating on limitation of motion.  The clinical evidence discussed above does not show that the Veteran's disability results in limitation of motion in the costochondral junction in the chest region where intermittent pain was localized, and the Veteran herself has not reported any limitation of motion on evaluation of her disability.  Nor does the evidence show that she suffers exacerbations akin to rheumatoid arthritis for consideration of a compensable rating under Code 5002.  

Based upon the evidence of record for the period considered in this appeal, the Veteran's costochondritis is manifested by occasional sharp, left-sided chest pains and localized soreness to pressure, without evidence of any limitation of motion and without significant functional impairment.  Thus, the Board finds a compensable rating under the applicable musculoskeletal and muscle impairment criteria is not warranted. 

Consideration has again been given to the potential application of other evaluation criteria, but the Board finds no basis upon which to assign a higher evaluation for the Veteran's costochondritis.  A review of the record, to include the medical evidence, fails to reveal any additional functional impairment associated with the disability to warrant consideration of any additional alternate rating codes.  For example, she does not have removal of ribs (Diagnostic Code 5297) and a pulmonary disease or disability has not definitively been diagnosed and/or attributed to costochondritis (Diagnostic Codes under 38 C.F.R. § 4.97).  





While the Board acknowledges the Veteran's competence to report chest pain and limited breathing, she is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's costochondritis has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports and the clinical records address the applicable criteria under which the Veteran's disability is rated.  As such, the Board finds these records to be more probative than the Veteran's subjective reports of increased symptomatology to warrant a higher rating.  The Board observes further that the Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. §§ 4.71a, 4.73, with respect to determining the severity of her service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).  Determining the severity of the Veteran's disability must be accomplished by a medical professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed above, none of the competent medical evidence of record supports a compensable rating than is currently assigned. 

Consideration has been given to "staged ratings" for the disability over the period of time since service connection for costochondritis became effective in February 2005, but there have been no clinical findings to show that the disability, which has appeared to be stable throughout the period considered in the appeal, meets the criteria for a higher rating. 

As the criteria for a compensable rating under applicable criteria have not been demonstrated, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 




External Hemorrhoids with Rectal Fissure

The Veteran's hemorrhoids have been rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7336, ever since service connection was established effective in February 2005.  Under Code 7336, a noncompensable rating is warranted for external or internal hemorrhoids that are mild or moderate.  The criteria for the next higher rating, 10 percent, are external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The criteria for a 20 percent rating are external or internal hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  

The Veteran claims that she meets the criteria for a 20 percent rating for her hemorrhoids, asserting that her condition is characterized by irreducible hemorrhoids with anal fissure.  In a September 2007 statement, she stated that her condition was marked by internal and external hemorrhoids, bleeding, and persistent anal fissures.  In a statement received in November 2008, the Veteran argued that her hemorrhoids with rectal fissure were not reducible.  A review of the objective evidence shows since the effective date of service connection that she has not had hemorrhoids that were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, and that anal fissures were seldom documented and of no more than moderate severity.  

The pertinent medical evidence in the file consists of VA compensation examination reports and various VA treatment records.  At the time of a VA examination in May 2005, the Veteran complained of difficulty with constipation with associated bleeding, rectal itching, and rectal pain.  A colonoscopy performed two years previously had reportedly not shown any abnormalities.  On examination, there were external hemorrhoidal tags at the 2, 4, and 8 o'clock positions, which were small and without evidence of recent bleeding.  There was a small fissure at 4 o'clock, extending laterally to the right, measuring 3 cm.  There was no significant inflammatory component or evidence of recent bleeding.  


The impression was external hemorrhoids with moderate symptoms and minimal disability, and rectal fissure on the right, with moderate symptoms and moderate disability (the Veteran reportedly had refused surgical treatment of this in the past).  

At the time of an April 2007 VA examination, the Veteran complained of chronic constipation and bleeding approximately three to four times per month.  She currently used an over-the-counter hemorrhoidal cream, which was accompanied by some burning, and also used suppositories infrequently.  On examination, external hemorrhoid tags were noted at the 4, 6, and 10 o'clock positions.  There was no evidence of inflammation, thrombosis, or recent bleeding.  There were no internal hemorrhoids or other abnormalities noted on digital rectal examination.  There was no sign of fecal leakage.  Laboratory results of a blood test did not show anemia.  The diagnosis was external hemorrhoids.  

At the time of a January 2011 VA examination, the Veteran complained of hemorrhoids with a small amount of bleeding, some burning, and discomfort, if she had a hard stool only, which occurred about once a month.  She denied persistent bleeding.  She indicated that she had never been anemic.  On examination, the perianal area demonstrated several small skin tags but no external hemorrhoids.  There was a large healed anal fissure at approximately 6 o'clock, which was nontender.  A digital rectal examination revealed no masses in the rectum or bleeding.  The diagnoses were internal hemorrhoids with occasional bleeding approximately once a month after a hard stool, and anal fissure that was healed.  In an addendum report dated in March 2011, the examiner clarified that as previously noted the Veteran had no visible hemorrhoids, anal fissures, anemia, or persistent bleeding.  

VA records do not show any treatment for large or thrombotic hemorrhoids or anal fissures.  In April 2005, the Veteran reported chronic constipation and at times saw bright red blood on her stool or toilet paper.  In May 2005, the Veteran denied recent or current constipation and bright red blood per rectum.  



In April 2006, on a review of systems the Veteran denied bright red blood per rectum.  In June 2007, the Veteran was seen with a history of hemorrhoids and a complaint of rectal bleeding.  The Veteran was strongly advised to have a colonoscopy, but she refused.  On a well-woman consultation in August 2007, a pelvic examination revealed no masses.  In the impression, the examiner noted that the Veteran had a history of bright blood secondary to hemorrhoids and that a colonoscopy would be helpful in the evaluation process, but the Veteran declined the procedure at that time.  In November 2007 and January 2008, in light of her history of rectal bleed the Veteran was again recommended to have a colonoscopy, but she refused.  She further refused a colonoscopy in October 2008, May 2009, and December 2009.  In May 2009, she requested hemorrhoids suppositories.  

Thus, in light of the lack of medical evidence to show the presence of large or thrombotic hemorrhoids, the Veteran does not meet the criteria that are required for a 10 percent rating under Diagnostic Code 7336.  As for the criteria for a 20 percent rating under Code 7336, a history of bleeding has been noted in the medical record, but bleeding has not been observed on examination.  In any case, there has never been any evidence of anemia.  As for anal fissures, a small fissure was observed on VA examination in May 2005, which was found to be moderately symptomatic, and a large healed fissure was noted on VA examination in January 2011.  Otherwise, the medical record is silent as to the presence of fissures.  Thus, given the scant evidence of anal fissures throughout the period considered in this appeal, the Board finds that the Veteran's hemorrhoids with rectal fissure does not equate to the level of symptomatology required for a 20 percent rating under Code 7336.  

The Board has considered the Veteran's lay statements that she has irreducible hemorrhoids with persistent anal fissures.   In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  


Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms of rectal bleeding, itching, and pain because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's hemorrhoids with anal fissure have been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports and the clinical records directly address the criteria under which hemorrhoids are rated.  As such, the Board finds these records to be more probative than the Veteran's subjective reports of increased symptomatology through complaints of sizeable hemorrhoids that were irreducible with persistent anal fissure, to warrant a higher rating.  

In consideration of the totality of the evidence and in the judgment of the Board, the Veteran's hemorrhoids with rectal fissure do not warrant a compensable rating.  Consideration has been given to "staged ratings" for the disability over the period of time since service connection became effective in February 2005, but there have been no clinical findings to show that the condition meets the criteria for a higher rating. 

As the criteria for a compensable rating under Diagnostic Code 7336 have not been demonstrated, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service- connected disability with the established criteria.  

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here in this case, the rating criteria for the lumbar spine disability, costochondritis, and hemorrhoids reasonably describe the disability level and symptomatology.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  












As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating higher than 10 percent before April 19, 2007, and a rating higher than 40 percent from April 19, 2007, for spondylolisthesis, L5-S1, and degenerative joint disease of the lumbar spine is denied.   

An initial compensable rating for costochondritis is denied. 

An initial compensable rating for external hemorrhoids with rectal fissure is denied.  


REMAND

The claim for a total disability rating for compensation based on individual unemployability was raised by the Veteran in a statement in December 2010, wherein she argued for increased ratings for the disabilities on appeal and indicated that she was unemployed.  

It is noted historically that the RO previously denied the individual unemployability claim in an October 2006 rating decision, finding that the Veteran, who had a combined disability rating of 60 percent at the time, did not meet the schedular requirements for entitlement to individual unemployability.  Subsequently, in a May 2007 rating decision, the RO granted a 40 percent rating for a lumbar spine disability, thus increasing the combined disability rating to 70 percent.  





Nevertheless, the RO did not address whether the Veteran met the schedular requirements at the time it considered a claim of entitlement to a total disability compensation rating based on individual unemployability at the time of a November 2008 rating decision.  The Veteran continues to maintain that her disabilities prevent her from gainful employment.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total disability rating for compensation based on individual unemployability (either stated or implied by a fair reading of the claim or of the evidence of record) is not a separate claim for benefits, but part of the claim for increase.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability. 

2.  After the development has been completed, adjudicate the claim for a total disability rating for compensation based on individual unemployability.  If the benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


